PER CURIAM.
It is therefore adjudged and ordered that the plaintiff recover of and from the United States the sum of $7,568.49, with interest at the rate of 6 per cent, per annum from the several dates of payment to such date as the Commissioner of Internal Bevenue may determine in accordance with the provisions of subsection (b), section 177, of the Judicial Code (28 USCA § 284(b), being a part of the Bevenue Act of 1928 (45 Stat. 877).
See Berg Bros. Mfg. Co. v. United States, 67 Ct. Cl. 165, and Universal Battery Co. v. United States, 50 S. Ct. 422, 74 L. Ed. 1051, decided by the Supreme Court May 26, 1930,